 Case 1:19-cv-00162-RJJ-RSK ECF No. 34 filed 09/30/19 PageID.230 Page 1 of 3



                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

JEFFREY LAPINSKE, et al.,

       Plaintiffs,                          NO. 1:19-CV-162

v                                           HON. ROBERT J. JONKER

CITY OF GRAND HAVEN

       Defendants


                                                 MICHIGAN ATTORNEY
Geoffrey Fields (P41788)                         GENERAL’S MOTION TO
Dickinson Wright PLLC                                INTERVENE
200 Ottawa Ave NW Ste 900
Grand Rapids, MI 49503-2427
(616) 458-1300


John L. Thurber (P44989)
Assistant Attorney General
Michigan Department of Attorney General
Corporate Oversight Division
P.O. Box 30736
Lansing, MI 48909
(517) 335-7632



                                                 /
      MICHIGAN ATTORNEY GENERAL’S MOTION TO INTERVENE

      Dana Nessel, the Attorney General for the State of Michigan, brings this

motion under Fed. R. Civ. P. 24(a) and 24(b) and moves the Court to enter an order

allowing her to intervene in this matter.

      In accordance with W. D. Mich. LCivR 7.1(d), Assistant Attorney General

John Thurber conferred with the Defendant’s counsel, Geoffrey Fields, by email on
 Case 1:19-cv-00162-RJJ-RSK ECF No. 34 filed 09/30/19 PageID.231 Page 2 of 3



September 25, 2019, in a good-faith effort to resolve the dispute which is the subject

of the Attorney General’s Motion to Intervene. Mr. Fields concurred in this motion.

Assistant Attorney General Thurber conferred with the Plaintiffs’ counsel, John

Tallman, by phone on September 26, 2019, in a good-faith effort to resolve the

dispute which is the subject of the Attorney General’s Motion to Intervene. Mr.

Tallman did not concur in this motion.



                                              Dana Nessel
                                              Attorney General


                                              /s/ John L. Thurber
                                              John L. Thurber
                                              Assistant Attorney General
                                              Corporate Oversight Division
                                              P.O. Box 30736
                                              Lansing, MI 48909
                                              (517) 335-7632
                                              thurberj@michigan.gov
                                              P44949
Date: September 30, 2019




                                          2
 Case 1:19-cv-00162-RJJ-RSK ECF No. 34 filed 09/30/19 PageID.232 Page 3 of 3



                               PROOF OF SERVICE

      I hereby certify that on September 30, 2019, I electronically filed the

foregoing paper with the Clerk of the Court using the ECF system which will send

notification of such filing as well as via US Mail to all non-ECF participants.


                                              Dana Nessel
                                              Attorney General


                                              /s/ John L. Thurber
                                              John L. Thurber
                                              Assistant Attorney General
                                              Corporate Oversight Division
                                              P.O. Box 30736
                                              Lansing, MI 48909
                                              (517) 335-7632
                                              thurberj@michigan.gov
                                              P44949
Date: September 30, 2019




                                          3
